FILED
                                                              United States Court of Appeals
                                    PUBLISH                           Tenth Circuit

                     UNITED STATES COURT OF APPEALS                December 3, 2019

                                                                 Elisabeth A. Shumaker
                            FOR THE TENTH CIRCUIT                    Clerk of Court
                        _________________________________

STEVE RAY EVANS,

      Plaintiff - Appellant,

v.                                                     No. 17-4179
                                              (D.C. No. 2:17-CV-00408-BSJ)
SANDY CITY, a municipal corporation;                     (D. Utah)
TIM DOLAN, Mayor of Sandy City;
KEVIN THACKER, Sandy City Police
Chief; ROBERT WALL, Sandy City
Attorney; DOUGLAS JOHNSON, Sandy
City Prosecutor; R. MACKAY HANKS,
Sandy City Prosecutor; SCOTT
COWDELL, Sandy City Council Member;
MAREN BARKER, Sandy City Council
Member; KRISTIN COLEMAN-
NICHOLL, Sandy City Council Member;
CHRIS MCCANDLESS, Sandy City
Council Member; STEVE FAIRBANKS,
Sandy City Council Member; LINDA
MARTINEZ SAVILLE, Sandy City
Council Member; STEPHEN P. SMITH,
Sandy City Council Member; C. TYSON,
Sandy City Police Department; C.
PINGREE, Sandy City Police Department;
J. E. BURNS, Sandy City Police
Department; JOHN DOE I-XX, Sandy City
Police Department,

      Defendants - Appellees.
                     _________________________________

                                     ORDER
                        _________________________________

Before BRISCOE, BALDOCK, and EID, Circuit Judges.
                         _________________________________

       This matter is before the court on the appellant’s Petition for Rehearing En Banc.

We also have a response from the appellees. In addition, also before the court is a motion

from the ACLU Foundation of Colorado and related entities seeking leave to file a brief

amicus curiae in support of en banc rehearing.

       As a preliminary matter, and upon consideration, we grant the motion submitted

by the ACLU to file a brief amicus curiae. The brief received originally on August 26,

2019 will be shown filed on the docket effective the original date of submission.

       Upon consideration of the rehearing request, and pursuant to the panel’s inherent

authority, the court sua sponte grants panel rehearing to the extent of the changes made in

the attached revised opinion. A revised dissent is likewise attached to this order. The

clerk is directed to reissue the revised decision and dissent effective today’s date.

       The Petition, response, and the revised opinion and dissent were also circulated to

all the judges of the court in regular active service who are not otherwise disqualified. See

Fed. R. App. P. 35(a). As no judge on the original panel or the en banc court requested

that a poll be called, the Petition for Rehearing En Banc is denied.




                                               Entered for the Court



                                               ELISABETH A. SHUMAKER, Clerk




                                              2
                                                                              FILED
                                                                  United States Court of Appeals
                                   PUBLISH                                Tenth Circuit

                    UNITED STATES COURT OF APPEALS                     December 3, 2019

                                                                     Elisabeth A. Shumaker
                           FOR THE TENTH CIRCUIT                         Clerk of Court
                       _________________________________

STEVE RAY EVANS,

     Plaintiff - Appellant,

v.                                                       No. 17-4179

SANDY CITY, a municipal corporation;
TIM DOLAN, Mayor of Sandy City;
KEVIN THACKER, Sandy City Police
Chief; ROBERT WALL, Sandy City
Attorney; DOUGLAS JOHNSON, Sandy
City Prosecutor; R. MACKAY HANKS,
Sandy City Prosecutor; SCOTT
COWDELL, Sandy City Council Member;
MAREN BARKER, Sandy City Council
Member; KRISTIN COLEMAN-
NICHOLL, Sandy City Council Member;
CHRIS MCCANDLESS, Sandy City
Council Member; STEVE FAIRBANKS,
Sandy City Council Member; LINDA
MARTINEZ SAVILLE, Sandy City
Council Member; STEPHEN P. SMITH,
Sandy City Council Member; C. TYSON,
Sandy City Police Department; C.
PINGREE, Sandy City Police Department;
J.E. BURNS, Sandy City Police
Department; JOHN DOE I-XX, Sandy City
Police Department,

     Defendants - Appellees.
                    _________________________________

                   Appeal from the United States District Court
                             for the District of Utah
                         (D.C. No. 2:17-CV-00408-BSJ)
                     _________________________________
Angela H. Elmore, Utah Legal Clinic Foundation (John Robinson, Jr., The Law Office of
John Robinson, Jr., with her on the brief), Salt Lake City, Utah, for Plaintiff-Appellant.

Troy L. Booher, Zimmerman Booher (Freyja R. Johnson, Zimmerman Booher; Michael D.
Black, Parr Brown Gee & Loveless; David C. Reymann, Parr Brown Gee & Loveless, with
him on the brief), Salt Lake City, Utah, for Defendants-Appellees.
                         _________________________________

Before BRISCOE, BALDOCK, and EID, Circuit Judges.
                   _________________________________

BALDOCK, Circuit Judge

                        _________________________________

      In 2016, the Sandy City, Utah city council adopted an ordinance making it illegal

for any person “to sit or stand, in or on any unpaved median, or any median of less

than 36 inches for any period of time.” Sandy City Traffic Code, Article 16, Section

299.1 (the Ordinance). After the Sandy City council adopted the Ordinance, Plaintiff-

Appellant Steve Ray Evans received four citations for violating the Ordinance when

he stood on narrow or unpaved medians. Evans filed suit against the City and many of

its officials under 42 U.S.C. § 1983 in the district court of Utah, alleging the Ordinance

is facially invalid because it violates the First Amendment right to free speech. Evans

also asked the district court to grant his request for a preliminary injunction. The City

filed a motion for summary judgment and the court allowed discovery. After a hearing

on the motion, the district court denied Evans’ preliminary injunction and granted

summary judgment in favor of the City because the Ordinance was a valid time, place,




                                            2
or manner restriction on speech.1 Evans appealed, arguing the district court incorrectly

applied the time, place, or manner standard and wrongly granted summary judgment

because the City did not satisfy its evidentiary burden. Exercising jurisdiction under

28 U.S.C. § 1291, we affirm.

                                           I.

      We review a district court’s summary judgment ruling de novo, applying the

same standard as the district court. iMatter Utah v. Njord, 774 F.3d 1258, 1262 (10th

Cir. 2014). Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). In reviewing a motion for summary judgment,

“we review the facts and all reasonable inferences those facts support, in the light most

favorable to the nonmoving party.” iMatter, 774 F.3d at 1262 (citation omitted).

Because this decision implicates First Amendment freedoms, we perform an

independent examination of the whole record in order to ensure that the judgment

protects the right of free expression. Faustin v. City and Cty. of Denver, 423 F.3d

1192, 1196 (10th Cir. 2005). Here, the City carries the burden to justify the Ordinance

with uncontested facts. See iMatter, 774 F.3d at 1263.

                                                II.



      1
          Mr. Evans also alleged the Ordinance violated the Eighth Amendment, the
Fourteenth Amendment Equal Protection Clause, the Dormant Commerce Clause, and
Title VII of the Civil Rights Act. The district court dismissed each of Evans’ claims
with prejudice and granted summary judgment in favor of the City. Mr. Evans does
not appeal any of those claims.
                                           3
      Today, we confront whether the Ordinance, which prohibits the sitting or

standing on medians that are unpaved or less than 36 inches wide (hereinafter “affected

medians”), violates the First Amendment. The First Amendment, applicable to the

States through the Fourteenth Amendment, prohibits the enactment of laws “abridging

the freedom of speech.” U.S. Const. amend. I. The First Amendment “applies not only

to legislative enactments, but also to less formal governmental acts, including city

policies,” such as the Ordinance at issue. Hawkins v. City and Cty. of Denver, 170

F.3d 1281, 1286 (10th Cir. 1999).

                                               A.

      As a threshold matter, we must first consider whether the activity in question

constitutes protected speech under the First Amendment. See Cornelius v. NAACP

Legal Def. & Educ. Fund., Inc., 473 U.S. 788, 797 (1985) (“[I]f [the speech] is not

[protected], we need go no further.”). Here, Evans contends the Ordinance restricts

his ability to panhandle and solicit financial support. According to the Supreme Court,

“the solicitation of charitable contributions is protected speech.” Riley v. Nat’l Fed’n

of the Blind of N.C., Inc., 487 U.S. 781, 789 (1988). Neither the Supreme Court nor

this Circuit has directly addressed whether panhandling is protected speech under the

First Amendment but several of our sister circuits who reached the question determined

panhandling is protected. See Reynolds v. Middleton, 779 F.3d 222, 225 (4th Cir.

2015); Speet v. Schuette, 726 F.3d 867, 870 (6th Cir. 2013); Smith v. City of Fort

Lauderdale, 177 F.3d 954, 956 (11th Cir. 1999); Loper v. N.Y.C. Police Dep’t, 999

F.2d 699, 704 (2d Cir. 1993). Assuming without deciding panhandling is protected

                                           4
under the First Amendment, as we will explain later, the Ordinance is a valid time,

place, or manner restriction. See Gresham v. Peterson, 225 F.3d 899, 904−05 (7th Cir.

2000) (after “assuming . . . some panhandler speech would be protected by the First

Amendment,” the Seventh Circuit applied the First Amendment “time, place, and

manner” framework.).

      We note that while solicitation and panhandling laws are on the books in cities

across the United States and challenges to such laws have been similarly widespread,

an astute reader will recognize the Ordinance challenged here is not a ban on

panhandling or solicitation like many other ordinances. Instead, the Ordinance is a

restriction on sitting or standing on narrow and unpaved medians. This distinction will

become important later, but for now we assume Evans’ form of speech, panhandling,

is protected speech.

                                              B.

      We turn next to the nature of the forum affected by the Ordinance. Under First

Amendment jurisprudence, “the extent to which the Government can control access [to

Government property] depends on the nature of the relevant forum.” Cornelius, 473

U.S. at 800.   The Supreme Court has identified three categories of Government

property subject to First Amendment analysis: (1) traditional public fora;

(2) designated public fora; and (3) nonpublic fora. See Perry Educ. Ass’n v. Perry

Local Educators’ Ass’n, 460 U.S. 37, 45−46 (1983). A traditional public forum is a

place that “by long tradition or by government fiat ha[s] been devoted to assembly and

debate.” Id. at 45. “Because a principal purpose of traditional public fora is the free

                                          5
exchange of ideas, speakers can be excluded from a public forum only when the

exclusion is necessary to serve a compelling state interest and the exclusion is narrowly

drawn to achieve that interest.” Cornelius, 473 U.S. at 800 (citing Perry, 460 U.S. at

45). In contrast, designated public fora are places that are not generally open to the

public for First Amendment activity and “are created by purposeful governmental

action” to allow speech activity. Arkansas Educ. Television Com’n v. Forbes, 523 U.S.

666, 677 (1998). A nonpublic forum is anything that does not qualify as a traditional

or designated public forum. Access to a nonpublic forum “can be restricted as long as

the restrictions are ‘reasonable and [are] not an effort to suppress expression merely

because public officials oppose the speaker’s view.’” Cornelius, 473 U.S. at 800

(quoting Perry, 460 U.S. at 46) (alteration in original).

      Evans contends “[m]edians are widely considered [traditional] public fora”

whereas the City contends the affected medians are nonpublic fora. The district court

did not decide the issue, concluding the forum designation was not dispositive since

the Ordinance was valid even under the stricter standard for traditional public fora.

We agree with the district court. As we will explain, the Ordinance is a valid time,

place, or manner regulation; thus, we need not decide if the affected medians are more

appropriately classified as nonpublic fora.2


      2
         Although courts have concluded medians that resemble parks are traditional
public fora, we have serious reservations extending such conclusions to the affected
medians in this case, some of which are 17-inch traffic dividers that have hardly been
“by long tradition . . . devoted to assembly and debate.” Perry, 460 U.S. at 45; see,
e.g., Warren v. Fairfax Cty., 196 F.3d 186, 189 (4th Cir. 1999) (“We hold that the
Center Island mall is a traditional public forum” because it is “best characterized as a
                                            6
                                                C.

      Assuming without deciding the affected medians are traditional public fora, we

turn to whether the Ordinance is a valid restriction of protected speech. It is well-

settled “that even in a public forum the government may impose reasonable restrictions

on the time, place, and manner of protected speech, provided the restrictions ‘are

justified without reference to the content of the regulated speech, that they are narrowly

tailored to serve a significant governmental interest, and that they leave open ample

alternative channels for communication of information.’”         Ward v. Rock Against

Racism, 491 U.S. 781, 791 (1989) (quoting Clark v. Cmty. for Creative Non-Violence,

468 U.S. 288, 293 (1984)). We address each of the three requirements in turn.

                                    1. Content Neutrality

      Recall, the Ordinance proscribes any person “to sit or stand, in or on any

unpaved median, or any median of less than 36 inches for any period of time.” Sandy

City Traffic Code, Article 16, Section 299.1. No one disputes the Ordinance is facially

content neutral because it “does not draw content-based distinctions on its face.”

McCullen v. Coakley, 573 U.S. 464, 479 (2014). The law applies evenhandedly to all

who sit or stand on narrow or unpaved medians irrespective of the content of their

message.




park or mall.”). Nevertheless, we assume without deciding the affected medians are
traditional public fora.
                                            7
      Even though the Ordinance is content-neutral on its face, the Ordinance may

nevertheless be content-based if the government adopted the Ordinance “because of

disagreement with the message it conveys.”           Ward, 491 U.S. at 791.        “The

government’s purpose is the controlling consideration.        A regulation that serves

purposes unrelated to the content of expression is deemed neutral, even if it has an

incidental effect on some speakers or messages but not others.” Id. (emphasis added).

“Government regulation of expressive activity is content neutral so long as it is

‘justified without reference to the content of the regulated speech.’” Id. (quoting Cmty.

for Creative Non-Violence, 468 U.S. at 293).

      The record indicates the City justified the Ordinance without reference to the

content of the regulated speech. Specifically, the City police captain explained during

a City council meeting that people sitting or standing on narrow or unpaved medians

are a public safety hazard. The police captain explained the Ordinance sought to limit

that danger because there had been “several close calls” where accidents involving

pedestrians and vehicles “could [have] be[en] devastating.” The City’s public safety

justification is further confirmed by the process the City prosecutor used to draft the

Ordinance. First, the City prosecutor received notice the police “were having some

problems with safety issues” with people falling into traffic. To deal with this problem,

the City prosecutor set out to draft the Ordinance.       He gathered information by

surveying the City’s medians. Then, he drafted the Ordinance to exclusively target

medians where it was dangerous to sit or stand for any length of time, regardless of the

speech that might occur. In his judgment, paved medians less than 36-inches wide

                                           8
were dangerous to sit or stand on because they were too narrow to provide refuge from

passing cars. He also concluded unpaved medians, which were typically covered in

rocks, boulders, and in some cases shrubs, were dangerous because pedestrians could

easily lose their footing or trip on uneven surfaces.       At all times, the City has

maintained its sole justification for the Ordinance is to promote public safety.

      In spite of this clear public safety purpose, Evans contends the Ordinance is not

content neutral because the City acted, in part, because it disagreed with panhandling.

Evans suggests the City’s public safety justification is a façade for its improper motive

to suppress panhandlers’ speech. In support, Evans points to one question and one

statement made by two councilmembers at the City council meeting where the police

captain presented the proposed Ordinance. One councilmember asked, “we’re going

to give homeless people citations?” No reasonable factfinder could conclude this

question provides evidence the City adopted the Ordinance “because of a disagreement

with the content” of panhandlers’ speech.         At most, the question reveals one

councilmember acknowledged the Ordinance would have an incidental effect on

panhandling.    But it is well-settled such an incidental effect on some speakers or

messages does not make a regulation content-based. See Ward, 491 U.S. at 791 (“A

regulation that serves purposes unrelated to the content of expression is deemed

neutral, even if it has an incidental effect on some speakers or messages but not

others.”); see also City of Renton v. Playtime Theaters, Inc., 475 U.S. 41, 49 (1986)

(classifying a restriction on the location of adult movie theaters as content neutral

because the ordinance was aimed not at the content of the films shown, but rather at

                                           9
the secondary effects of such theaters on the surrounding community); McCullen, 573

U.S. at 480 (classifying an ordinance that exclusively restricted speech at abortion

clinics as content neutral because the ordinance was aimed at public safety, even

though it had an incidental effect on abortion-related speech). Therefore, this question

most certainly does not turn the Ordinance into a content-based restriction.

        Additionally, Evans contends a councilmember’s statement, “And I don’t even

know who stops there to give them anything in the middle of traffic as it’s going,”

shows the City adopted the Ordinance because it disagreed with panhandling. Like the

councilmember’s question, no reasonable factfinder could conclude the statement

provides evidence the City adopted the Ordinance because of a disagreement with the

content of panhandler’s speech. This is especially true when the statement is read in

context. The councilmember’s entire statement and the City police captain’s response

indicates the councilmember endorsed the Ordinance to promote public safety:

      I drove 106th the other day at about noon and there were four people
      standing on [a] median and they were talking, you know, this group of
      guys were just talking there and, boy, if one of them would have stepped
      backwards a foot—‘cause they were on [a median] narrower than three
      feet—[Police Captain: “Correct”]—they would’ve been just wiped out—
      [Police Captain: “I believe it is approximately 16 inches”]—Really it was
      scarey [sic] for me and it’s for their own safety, you know. And I don’t
      even know who stops there to give them anything in the middle of traffic
      as it’s going.

This statement supports the City’s public safety justification for passing the Ordinance.

Conspicuously, the statement says nothing about the content of panhandlers’ speech,




                                           10
let alone provides evidence the City passed the Ordinance because it disagreed with

their message. Accordingly, the Ordinance is content neutral.3

             2. Narrowly Tailored to Serve a Significant Government Interest

      “Even though the [Ordinance] is content neutral, it still must be ‘narrowly

tailored to serve a significant governmental interest.’” McCullen, 573 U.S. at 486

(quoting Ward, 491 U.S. at 796). No one disputes the Ordinance serves a significant

governmental interest in promoting public safety. In fact, even Evans acknowledges

“[t]here’s no real dispute about whether keeping cars and pedestrians away from each

other would, at least in some way, make Sandy City a safer place.” Op. Br. at 25 (citing

Int’l Soc’y for Krishna Consciousness v. City of Baton Rouge, 668 F. Supp. 527, 530

(M.D. La. 1987) (“It requires neither towering intellect nor an expensive ‘expert’ study

to conclude that mixing pedestrians and temporarily stopped motor vehicles in the

same space at the same time is dangerous.”)). With both parties in agreement, we need

not belabor the point: the Ordinance promotes public safety in a direct and effective

way by keeping pedestrians off thin slices of pavement and unpaved traffic dividers

where pedestrians could be injured by passing traffic.

      We turn, instead, to the hotly contested question: whether the Ordinance is

narrowly tailored to serve that interest. To be narrowly tailored, the Ordinance must

not “burden substantially more speech than is necessary to further the government’s


      3
         Evans also argues we should consider City councilmembers’ post-enactment
comments as evidence relevant to their motivations for passing the Ordinance. Evans
cites no authority to support the use of such comments as bearing on legislative
purpose.
                                          11
legitimate interests.” Ward, 491 U.S. at 799. In other words, the government “may

not regulate expression in such a manner that a substantial portion of the burden on

speech does not serve to advance its goals.” McCullen, 573 U.S. at 486 (quoting Ward,

491 U.S. at 799). This requirement demands a “close fit between ends and means” to

ensure speech is not sacrificed for efficiency. Id. We look “to the amount of speech

covered by the ordinance and whether there is an appropriate balance between the

affected speech and the governmental interests that the ordinance purports to serve.”

Watchtower Bible & Tract Soc’y of N.Y., Inc. v. Village of Stratton, 536 U.S. 150, 165

(2002).

        At the same time, such regulation “need not be the least restrictive or least

intrusive means of doing so. Rather, the requirement of narrow tailoring is satisfied

‘so long as the . . . regulation promotes a substantial government interest that would be

achieved less effectively absent the regulation.’” Ward, 491 U.S. at 798−99 (quoting

United States v. Albertini, 472 U.S. 675, 689 (1985)). “So long as the means chosen

are not substantially broader than necessary to achieve the government’s

interest, . . . the regulation will not be invalid simply because a court concludes that

the government’s interest could be adequately served by some less-speech-restrictive

alternative.” Id. at 800. “‘The validity of [time, place, or manner] regulations does

not turn on a judge’s agreement with the responsible decisionmaker concerning the

most appropriate method for promoting significant government interests’ or the degree

to which those interest should be promoted.” Id. at 800 (quoting Albertini, 472 U.S. at

689).

                                           12
       Here, the City adopted the Ordinance to promote “public health, safety and [the]

welfare of the City” after there had been several “close calls” where individuals

reported pedestrians on medians in dangerous situations. Evans nevertheless contends

the Ordinance is not narrowly tailored.        To this end, Evans makes three main

arguments. We address each in turn.

                                               a.

      First, relying on McCullen, Evans claims the Ordinance places a substantial

burden on speech because it requires him to sit or stand a substantial distance away

from the most effective places to communicate with his target audience. In McCullen,

the Supreme Court determined an ordinance requiring a buffer zone around abortion

clinics imposed a substantial burden on speech and “effectively stifled petitioners’

message” because the ordinance prevented petitioners from engaging in close, personal

conversations with their target audience of women entering the clinics. McCullen, 573

U.S. at 489-90. Similarly, Evans claims standing on medians where he can talk to

drivers in vehicles is the most effective way to communicate with his target audience

and the Ordinance prevents him from doing so.

      We are not persuaded. Evans received two citations for standing on a paved 17-

inch median. A mere ten feet away from where he was cited, the median is wider than

36 inches and is therefore unaffected by the Ordinance. We simply cannot accept this

ten-foot difference on the same median as a substantial burden on speech.           In

compliance with the Ordinance, Evans can stand on wide, paved medians to

communicate effectively with his target audience. Unlike McCullen, the Ordinance

                                          13
does not effectively stifle Evans’ ability to communicate his message to his target

audience.

                                                b.

      Second, Evans contends the City failed to show it properly balanced speech

against safety. To ensure a regulation does not burden substantially more speech than

necessary to further the government’s interests, narrow tailoring requires “a close fit

between ends and means” to ensure speech is not sacrificed for efficiency.     McCullen,

573 U.S. at 486 (citing Nat’l Fed’n of the Blind, 487 U.S. at 795). Fit matters, but

narrow tailoring “does not require perfect tailoring. The doctrine requires only that a

challenged speech restriction not burden ‘substantially’ more speech than is necessary

to further the government’s interest.” Cutting v. City of Portland, 802 F.3d 79, 86 (1st

Cir. 2015).

      Evans contends the City did not meet its burden to justify the fit between the

ends and the means when it failed to “compile any data, statistics, or accident reports.”

According to Evans, “[u]nder McCullen, Sandy City’s failure to conduct research and

analysis is dispositive. . . . Indeed, that’s the grit of McCullen: governments must

provide real evidence to justify their public safety concerns.”        In McCullen, the

Supreme Court explained evidence of a problem at one abortion clinic at one time did

not justify the burden on other clinics at other times. Specifically, the Supreme Court

stated, “Respondents point us to no evidence that individuals regularly gather at other

clinics, or at other times in Boston, in sufficiently large groups to obstruct access. For

a problem shown to arise only once a week in one city at one clinic, creating 35-foot

                                           14
buffer zones at every clinic across the Commonwealth [of Massachusetts] is hardly a

narrowly tailored solution.”    McCullen, 573 U.S. at 493.       The Supreme Court’s

language does not create a new evidentiary requirement for governments to compile

data or statistics. Instead, governments bear the same burden to show a regulation does

not “burden substantially more speech than is necessary to further the government’s

legitimate interests.” Id. at 486 (quoting Ward, 491 U.S. at 799).

      Here, a direct relationship exists between the City’s goal of promoting public

safety and the restriction on speech it selected. The Ordinance is limited only to those

medians where it is unsafe to sit or stand. The City police captain—a City official who

had years of experience dealing with unsafe situations involving pedestrians on

medians in Sandy City—conducted a survey of the medians in Sandy City. The City

prosecutor also surveyed the medians within the City. Based on what they observed,

the City drafted the Ordinance limiting it only to those medians where it would be

dangerous to sit or stand at any time of day, at any traffic speed or volume. The City

prosecutor explained he included unpaved medians where the “footing isn’t uniform,”

which posed a tripping hazard. He included narrow medians after walking on them

and determining what width would provide sufficient refuge from passing traffic. Such

evidence is sufficient to satisfy the City’s burden to show the Ordinance does not

“burden substantially more speech than is necessary to further the government’s

legitimate interests.” Id. (quoting Ward, 491 U.S. at 799).          The Ordinance only

prohibits sitting or standing on narrow or unpaved medians where it would be

dangerous to do so. This is the sort of close fit the narrow tailoring requires.

                                           15
      Evans also contends the City failed to satisfy its evidentiary burden because it

did not provide accident reports or complaints regarding medians in all parts of the

City. Evans would have this Court require the City to restrict speech in a piece-meal

fashion, median by median, only upholding an ordinance after there is a report of a

“close call” on a particular median, or worse, someone gets injured.          The First

Amendment “prevents the government from too readily ‘sacrific[ing] speech for

efficiency.”’ Id. at 486 (quoting Nat’l Fed’n of the Blind, 487 U.S. at 795). It does not

require the government to wait for accidents to justify safety regulations.          See

Traditionalist American Knights of the Ku Klux Klan v. City of Desloge, 775 F.3d 969,

975 (8th Cir. 2014) (“The fact that a pedestrian had not yet been hit while distributing

materials in the city did not mean that it was not dangerous, for a government need not

wait for accidents to justify safety regulations.”) (quotations omitted).

                                                c.

      Third, Evans argues the Ordinance is not narrowly tailored because the City did

not demonstrate alternative measures that burden substantially less speech would fail

to promote public safety. According to Evans, since the City did not “prove that it

actually tried other methods to address the problem,” such as alternatives that

distinguish between high and low traffic areas, traffic volume, or time of day, we

should strike down the Ordinance as not narrowly tailored. Op. Br. at 31. (quoting

Reynolds, 779 F.3d at 231 (emphasis in original)).

      “[A] regulation of the time, place, or manner of protected speech must be

narrowly tailored to serve the government’s legitimate, content-neutral interests but

                                           16
. . . it need not be the least restrictive or least intrusive means of doing so.” Ward, 491

U.S. at 798. “So long as the means chosen are not substantially broader than necessary

to achieve the government’s interest, . . . the regulation will not be invalid simply

because a court concludes that the government’s interest could be adequately served

by some less-speech-restrictive alternative.” Id. at 800 (emphasis added). McCullen

does not change that. In McCullen, the Court determined the means chosen were

substantially broader than necessary to achieve the government’s interest. As part of

its “substantially broader than necessary” analysis, the Court identified several less

restrictive alternatives that would have plausibly achieved the government’s stated

interest. McCullen, 573 U.S. at 491–93. Thus, McCullen taught us a less restrictive

means analysis might be helpful in the narrow tailoring inquiry, but it did not modify

Ward’s clear rule. See McCullen, 573 U.S. at 486 (citing Ward, 491 U.S. at 798)

(holding a content neutral restriction on speech “need not be the least restrictive or

least intrusive means of serving the government’s interests”).

       In this case, the less restrictive means identified by Evans and the dissent are

clearly inadequate.    For example, the dissent suggests Sandy City might have

considered limiting activity on the medians at night, when the dark makes it more

difficult for drivers to see. In the very next sentence, the dissent suggests the City

could have limited the Ordinance to times of day when traffic is busiest. But, to do

both of these things—limiting median activity at night and during heavy traffic times—

would essentially constitute a twenty-four-hour ban. Even if the Ordinance left open

a window from 10 a.m. to 3 p.m., it is not at all implausible that a driver could strike

                                            17
someone standing on the median during those hours. The danger stems from cars—

whether it be one or one hundred—traversing a roadway in which pedestrians are

standing precariously within striking distance. The dissent also suggests the Ordinance

could apply to medians where traffic speed is greatest. But again, whether a pedestrian

is struck at 15 MPH or 50 MPH, injury is sure to result.

      In addition to narrowing the Ordinance by time of day or vehicle traffic, the

dissent suggests the City could have tailored the Ordinance to apply only to those

medians which were the focus of the complaints the City received. However, while

the complaints identified a danger to people standing on medians—and contributed to

the development of the Ordinance in this case—the complaints are not what created

the danger. Just because Sandy City has not received a complaint about every 36-inch

median in the city does not make it any less dangerous for pedestrians to stand on them.

Finally, the dissent suggests the City could enforce its existing laws on public

intoxication and impeding traffic to reach the same result. To make this approach

effective, however, a police officer would have to sit and watch a person on the median

until they fell into traffic—again defeating the City’s goal of promoting public safety.

      Ultimately, the Ordinance is not substantially broader than necessary to promote

public safety. On both narrow and unpaved medians, the restriction on speech is

directly tailored to the danger. We will not invalidate the Ordinance “simply because

there is some imaginable alternative that might be less burdensome on speech.” Ward,

491 U.S. at 797 (quoting Albertini, 472 U.S. at 689). The City is not required to ignore

the danger posed by standing on a 17-inch sliver of concrete just because lighter traffic

                                           18
may make it less likely one will be hit by a car. While we could posit an infinite

number of potentially less restrictive alternatives, the Supreme Court instructs us that

the validity of a content neutral regulation “does not turn on a judge’s agreement with

the responsible decisionmaker concerning the most appropriate method for promoting

significant government interests.” Ward, 491 U.S. at 800 (citing Albertini, 472 U.S. at

689). The Ordinance is narrowly tailored to the public safety problem the City sought

to address.    Because the means fit closely with the ends, First Amendment

jurisprudence does not require the City to prove that some imaginable alternative

would fail to achieve the government’s interest in public safety.

                    3. Ample Alternative Channels of Communication

      Finally, a reasonable time, place, or manner restriction of protected speech must

“leave open ample alternative channels for communication of information.” Ward, 491

U.S. at 791. “While the First Amendment does not guarantee the right to employ every

conceivable method of communication at all times and in all places, a restriction on

expressive activity may be invalid if the remaining modes of communication are

inadequate.” City Council of L.A. v. Taxpayers for Vincent, 466 U.S. 789, 812 (1984)

(citations omitted). To determine whether alternative channels are adequate, courts

assess in part the speaker’s ability to reach his or her target audience. Ward, 491 U.S.

at 802.

      No one disputes the Ordinance leaves open many alternative channels for Evans

to communicate, including paved medians wider than 36 inches, every city sidewalk,

and every city park. Despite the available alternatives, Evans contends sidewalks and

                                          19
parks are not adequate because he cannot reach his target audience—drivers in

vehicles—as effectively compared to medians.

      Setting aside whether Evans can “effectively” communicate with his target

audience on sidewalks and in parks, the City argues roughly 7,000 linear feet of wide,

paved medians in the City remain unaffected by the Ordinance. Evans does not dispute

that. And critically, at no point does Evans distinguish his ability to communicate with

his target audience on affected or unaffected medians. Evans’ target audience is

indistinguishable on affected and unaffected medians. Recall, the City cited Evans

twice for standing on a narrow median. Only ten feet away from where the City cited

Evans, the paved median is wider than 36 inches and therefore unaffected by the

Ordinance. Given Evans “prefers to stand on medians” and he never argued wide,

paved medians were inadequate to effectively communicate with drivers in vehicle, the

7,000 linear feet of unaffected medians in the City provide Evans ample alternative

channels for communication with his target audience.

                                                III.

      The Ordinance—narrow in its purpose, design, and effect—does not

discriminate based on content, is narrowly drawn to serve an important governmental

interest, and permits Evans to express his views, including the solicitation of financial

support, on literally thousands of linear feet within Sandy City. The judgment of the

district court is AFFIRMED.




                                           20
No. 17-4179, Evans v. Sandy City
BRISCOE, Circuit Judge, dissenting.

       I respectfully dissent. In my view, Sandy City has not carried its burden to

establish that the Ordinance is narrowly tailored to serve a significant governmental

interest.1 Nor has Sandy City established that the affected medians are nonpublic fora. I

would reverse the district court’s grant of summary judgment to the City and remand for

further proceedings.

                                                I

       As the majority acknowledges, when a regulation is content neutral,2 “the

requirement of narrow tailoring is satisfied so long as the regulation promotes a

substantial government interest that would be achieved less effectively absent the

regulation, and does not burden substantially more speech than is necessary to further the

government’s legitimate interests.” Wells v. City & Cty. of Denver, 257 F.3d 1132, 1148



       1
         The majority assumes that panhandling is protected speech, and I would
affirmatively conclude that it is. As the majority notes, the Supreme Court has stated that
“the solicitation of charitable contributions is protected speech.” Maj. Op. at 4 (quoting
Riley v. Nat’l Fed’n of the Blind, 487 U.S. 781, 789 (1988)); see also Village of
Schaumburg v. Citizens for a Better Env’t, 444 U.S. 620, 632 (1980) (“[C]haritable
appeals for funds, on the street or door to door, involve a variety of speech interests—
communication of information, the dissemination and propagation of views and ideas,
and the advocacy of causes—that are within the protection of the First Amendment.”).
And every one of our sister circuits to reach the question has concluded that panhandling
is protected speech. See Reynolds v. Middleton, 779 F.3d 222, 225 (4th Cir. 2015); Speet
v. Schuette, 726 F.3d 867, 870 (6th Cir. 2013); Smith v. City of Fort Lauderdale, 177
F.3d 954, 956 (11th Cir. 1999); Loper v. N.Y.C. Police Dep’t, 999 F.2d 699, 704 (2d Cir.
1993); accord Comite de Jornaleros v. City of Redondo Beach, 657 F.3d 936, 945 (9th
Cir. 2014) (en banc) (holding that solicitation is protected speech).
       2
           I agree with the majority that the Ordinance is content neutral.
(10th Cir. 2001) (quotations and ellipsis omitted). Here, the City has failed to show that

the Ordinance does not burden substantially more speech than is necessary to further the

City’s legitimate interest in public safety.3

                                                A

       To determine whether the Ordinance is narrowly tailored, we first look, as the

majority did, to the amount of speech it burdens. See Watchtower Bible & Tract Soc’y of

N.Y., Inc. v. Village of Stratton, 536 U.S. 150, 165 (2002) (“We must . . . look . . . to the

amount of speech covered by the ordinance and whether there is an appropriate balance

between the affected speech and the [state] interests that the ordinance purports to

serve.”). Contrary to the majority’s view, Maj. Op. at 12–13, I would conclude that the

Ordinance places a substantial burden on speech.

       The Ordinance bans all speech on affected medians at all times. See Sandy City

Traffic Code, Article 16, Section 299.1. The Ordinance also applies to a substantial

number of Sandy City’s medians. Although the record does not include the exact number

of affected medians, the record indicates that this number is significant, as it contains

“over 100 pages of photographs depicting nearly every different type” of affected

median. Aplt. Reply at 4; accord Aplee. App., Vol. II at 109–276. Because the

Ordinance prohibits all expressive activity at all times on many medians throughout




       3
        I also agree with the majority that the City’s interest in public safety is legitimate
and substantial.
                                                2
Sandy City, it “serious[ly] burdens . . . speech.” McCullen v. Coakley, 573 U.S. 464, 487

(2014).4

                                              B

       In conducting the narrowly tailored analysis, we must look to “the specific . . .

interest articulated by the City.” Citizens for Peace in Space v. City of Colo. Springs,

477 F.3d 1212, 1223 (10th Cir. 2007). “Indeed, to assess whether a restriction is an

appropriate ‘fit’ to some important government interest, it is necessary that the

government interest be specifically defined.” Id. Here, the City enacted the Ordinance

because it was “worried about people falling into traffic.” Aplt. App., Vol. II at 291.

When addressing the City Council in support of the Ordinance, Sandy City Police Chief

O’Neal described the safety danger as follows: “If someone trips and steps out into

traffic, especially with the speed that traffic goes through [one specific] area, it could be

devastating.” Aplt. App., Vol. I at 177. The First Amendment analysis must therefore

examine the fit between the City’s stated interest, preventing people from falling off

medians into traffic, and the City’s chosen means, banning all sitting or standing on all

unpaved medians and all paved medians narrower than 36 inches.



       4
         The majority evaluates the Ordinance’s burden on speech only with reference to
whether the Ordinance renders Evans’s panhandling less effective. To be sure, much of
Evans’s argument regarding the Ordinance’s burden on speech focuses on the decreased
efficacy of his speech because he is prohibited from using many medians to panhandle.
But Evans’s narrow-tailoring argument also argues that the Ordinance applies to
numerous medians throughout the City. See Aplt. Br. at 32 (“Given that the City’s
evidence supported a conclusion that there were, at most, a few problem areas in Sandy,
the City needed to try using less restrictive tools before it implemented a city-wide
ban.”).
                                              3
                                             C

       After identifying the specific interest the City articulates, we must determine on

this summary judgment record if the Ordinance is narrowly tailored to serve that interest;

that is, if the Ordinance “burden[s] substantially more speech than is necessary to further

the [City’s] legitimate interests.” Ward v. Rock Against Racism, 491 U.S. 781, 799

(1989). “[R]estrictions on the time, place, or manner of protected speech are not invalid

simply because there is some imaginable alternative that might be less burdensome on

speech.” Id. at 797. Rather, “[t]he scope of the restriction on speech must be reasonably,

though it need not be perfectly, targeted to address the harm intended to be regulated.”

44 Liquormart, Inc. v. Rhode Island, 517 U.S. 484, 529 (1996) (O’Connor, J.,

concurring).

       When deciding on the scope of the Ordinance, Sandy City Police Captain Justin

Chapman and Sandy City Prosecutor Doug Johnson visited medians in Sandy City to

determine which were “safe” and which were “unsafe.” See Aplt. App., Vol. II at 292–

93. The majority characterizes Chapman’s and Johnson’s process as a “survey of the

medians in Sandy City.” Maj. Op. at 15; accord id. at 8. I find that description generous,

to say the least.

       Johnson concluded which medians were “safe” based on whether, while standing

on a median, he felt he was likely to be hit by a moving vehicle. Johnson made this

determination “anecdotally,” Aplt. App., Vol. II at 293, employing the following

methodology:



                                             4
       I would just stand on a median and go, “This is scary. I just almost got hit.”
       And then I would walk somewhere where it was just a little bit wider and
       go, “This is scary. I almost got hit.” And then I would walk somewhere
       that was just a little bit wider, until finally I found a place where I said, “I
       don’t think I could get hit there.” And . . . then I noted that place, went
       back to the police department, asked them to go get measurements for
       where I was standing, and went from there.

Id. Johnson conducted this experiment on one median in Sandy City.

       Chapman visited “[a] lot” of medians throughout Sandy City and measured the

width of medians throughout “the main arteries [of Sandy City] that . . . had obvious

islands.” Id. at 357–58. Chapman “didn’t feel any of the islands regardless [of width]

were safe to be on.” Id. at 359. After visiting the medians, Chapman concluded that the

“not smooth,” “unpaved medians” had “landscaping that would cause a tripping hazard.”

Id. This conclusion was based on his

       feeling, if you had a person that was walking, standing, whatever they’re
       doing in the area where cars are whizzing by, if it’s unpaved, or uneven . . .
       , you have the potential to trip on something like that . . . . That seemed it
       could be a little bit more unsafe because whether or not you’re specifically
       choosing a path one way or another, you simply catch your toe on a rock
       and boom, you’re in the traffic.

Id. at 359–60.

       In addition to relying on Johnson’s and Chapman’s opinions, the City justifies the

Ordinance by pointing to complaints that the Sandy City police received about people on

medians.5 The record contains twenty-nine documented complaints between October 7,


       5
         Although the City cites complaints as evidence that the Ordinance was
necessary, the majority does not rely on the complaints at all, stating only that the First
Amendment “does not require the government to wait for accidents to justify safety
regulations.” Maj. Op. at 15. Be that as it may, the First Amendment does require the
                                              5
2014, and April 29, 2017, twenty-eight of which relate to people standing on Sandy City

medians.6 See Aplee. App., Vol. II at 277–341. Most of the complaints arise from one

small area of the city. Indeed, at least twenty-two of the twenty-nine complaints relate to

locations within half a mile of each other, all of which are near on- and off-ramps for

Interstate Highway 15. Based on Johnson’s and Chapman’s surveys and the complaints

regarding people in the median, Sandy City enacted the Ordinance, which states in full:

       It shall be illegal for any individual to sit or stand, in or on any unpaved
       median, or any median of less than 36 inches for any period of time.

Sandy City Traffic Code, Article 16, Section 299.1.

       I view this record as inadequate to support the City’s ban of all expressive

activities in numerous medians throughout the city. First, Johnson and Chapman

articulate no objective basis for their opinions. Rather, Johnson characterized his

determination of which medians were safe as being made “anecdotally,” Aplt. App., Vol.

II at 293, and Chapman relied on his “feeling” to determine which medians “seemed

[they] could be a little bit more unsafe,” id. at 359–60.7 In the First Amendment context,



government to “demonstrate that the recited harms,” here, the danger of people falling off
medians into traffic, “are real, not merely conjectural, and that the regulation will in fact
alleviate those harms in a direct and material way.” Turner Broad. Sys., Inc. v. FCC, 512
U.S. 622, 664 (1994) (plurality opinion).
       6
          One complaint does not seem related to an individual standing on a median at all.
See Aplee. App., Vol. II at 303 (“[M]ale in traffic . . . on foot . . . in and out of traffic.”).
        7
          The 36-inch width limitation did not stem from Chapman’s opinions regarding
safety. Rather, Chapman “didn’t feel any of the islands regardless [of width] were safe to
be on.” Aplt. App., Vol. II at 359. Chapman’s “years of experience dealing with unsafe
situations involving pedestrians on medians in Sandy City,” Maj. Op. at 15, therefore did
not inform the Ordinance’s width limitation.

                                               6
this is not enough. See Turner Broad. Sys., Inc. v. FCC, 520 U.S. 180, 196 (1997) (“[I]n

the realm of First Amendment questions,” the legislature “must base its conclusions upon

substantial evidence.”); see also McCullen, 573 U.S. at 496 (“Given the vital First

Amendment interests at stake, it is not enough for [the City] simply to say” that the

Ordinance is necessary.).

       Second, the complaints the City submitted do not indicate that the Ordinance is

tailored to address the City’s articulated interest in preventing people from falling off

medians into traffic. Even to the extent the complaints support a conclusion that sitting

or standing on medians is in fact dangerous,8 most of the complaints pertain to one small

part of the city. As the Supreme Court noted in McCullen, “[f]or a problem shown to

arise only once a week in one city at one clinic, creating 35–foot buffer zones at every

clinic across the Commonwealth is hardly a narrowly tailored solution.” 573 U.S. at 493.

Here, the complaints indicate a problem that arises infrequently and in a single area of

Sandy City.9 The City’s decision in this case to ban all sitting or standing on many

medians throughout the city is, as in McCullen, “hardly a narrowly tailored solution.” Id.



       8
          Several of the complaints were regarding the mere presence of individuals on
medians and expressed no traffic-safety concerns. See, e.g., Aplee. App., Vol. II at 287
(“[T]ransient standing on the median asking for money for his infection.”); id. at 312
(“Panhandler on the island stopping traffic and asking for money.”); id. at 324 (indicating
that a “panhandler” is in the “middle of [the] road”); id. at 333 (“Panhandler on the
median . . . getting mad when being refused” and “spit on [the] comp[lainant’s] truck.”).
        9
          The record indicates that the twenty-nine complaints in the record could be
underinclusive. Regardless, Chapman—who testified that he personally fielded
complaints that may not have been documented—stated that “[m]ost of” the complaints
related to medians “at intersections” and involved the main roads and places with
freeway access. Aplt. App., Vol. II at 353.
                                              7
       Further, the record does not reveal the characteristics of the medians involved in

the complaints—whether the medians are narrower than 36 inches, wider than 36 inches,

paved, or unpaved. In other words, the record does not show whether the Ordinance in

fact addresses any problem the complaints identified. As a result, we are unable to

determine whether the problem the City identified from the complaints—the potential for

people to fall off medians into traffic—would actually be addressed by the Ordinance’s

prohibitions. Absent such evidence of tailoring—of a relationship between the end and

the means—the Ordinance fails. See, e.g., McCutcheon v. Fed. Election Comm’n, 572

U.S. 185, 218 (2014) (“In the First Amendment context, fit matters.”).

       As drafted, the Ordinance burdens a substantial amount of speech. And Sandy

City has failed to show that the Ordinance does not “burden substantially more speech

than is necessary to further” its interest in preventing people from falling off medians into

traffic. Ward, 491 U.S. at 799. Given the amount of speech it burdens, the interest the

City identified to justify that burden, and the lack of fit between the two, the Ordinance is

not narrowly tailored and does not survive intermediate scrutiny.

                                             D

       The Ordinance also fails intermediate scrutiny because “[the City] must

demonstrate that alternative measures that burden substantially less speech would fail to

achieve [its] interests.” McCullen, 573 U.S. at 495.

       In McCullen, the Supreme Court’s entire narrow-tailoring analysis consisted of

discussing alternative measures the government could have utilized to further its

substantial interests. See id. at 490–96. The Supreme Court first articulated the

                                              8
government’s stated interest, then identified other regulations already in existence “that

prohibit[] much of [the targeted] conduct,” id. at 491, and alternative regulations the

government could enact that would prohibit the targeted conduct, id. at 491–93. The

Court concluded that the challenged regulation was substantially more broad than

necessary because of the availability of less speech-restrictive alternatives. Id. at 490–94;

accord Verlo I, 820 F.3d at 1135 (“[W]hen considering content-neutral regulations, the

[Supreme] Court itself has examined possible alternative approaches to achieving the

[state’s] objective to determine whether the [state’s] chosen approach burdens

substantially more speech than necessary.”).

       Just as in McCullen, there are numerous alternative measures Sandy City could

have employed to address the risks associated with people falling off medians into traffic.

For example, Sandy City “might have considered limiting activity on medians only at

night, when the dark makes it more difficult for drivers to see.” Cutting v. City of

Portland, 802 F.3d 79, 92 (1st Cir. 2015). Sandy City also could have examined

“pedestrian and vehicle traffic patterns” and limited the Ordinance to certain times of day

when traffic is busiest or to certain areas where the speed limit is greatest. Id. at 88.

Sandy City did not consider such limitations.

       In addition to narrowing the Ordinance by time of day or pedestrian and vehicle

traffic, Sandy City could have applied the Ordinance only to those medians which were

the focus of the complaints the City received. See Aplee. App., Vol. II at 277–341. As

discussed, most of the medians that were the subject of citizen complaints were within

half a mile of each other and were near on- and off-ramps for Interstate Highway 15. The

                                               9
City could have limited the Ordinance to medians in areas that had the most potential for

safety problems.

       Sandy City also could have used already-existing laws to ensure public safety. As

in Cutting, the Sandy City citizen complaints showed that much of the “danger to drivers

and other users of the streets . . . was tied to concerns about disruptive and inattentive

individuals on median strips.” 802 F.3d at 90. Specifically, citizens complained that

panhandlers “appeared to be intoxicated or high” or “were having trouble walking[ and]

keeping their balance.” Aplt. App., Vol. II at 357. This behavior could “be addressed

through existing local ordinances,” McCullen, 573 U.S. at 492, including Sandy City’s

statutes against public intoxication and impeding traffic. Additionally, some medians can

only be illegally accessed by jaywalking. By enforcing its laws prohibiting jaywalking,

the City could reduce access to medians without burdening speech.

       “The point is not that [Sandy City] must enact all or even any of the proposed

[alternative approaches]. The point is instead that [the City] has available to it a variety

of approaches that appear capable of serving its interests, without excluding individuals

from areas historically open for speech and debate.” McCullen, 573 U.S. at 493–94. The

Ordinance is not unconstitutional merely “because there is some imaginable alternative

that might be less burdensome on speech.” Ward, 491 U.S. at 797. But, “[g]iven the

vital First Amendment interests at stake, it is not enough for” Sandy City “to simply say

that other approaches” would not work. McCullen, 573 U.S. at 496. Rather, the City

must “show[] that it seriously undertook to address the problem with less intrusive tools

readily available to it,” id. at 494, and that these or other “alternative measures that

                                              10
burden substantially less speech would fail to achieve” its interests, id. at 495. Sandy

City has done neither, and that failure proves that the Ordinance is not narrowly tailored

to achieve the City’s interests.

       The majority characterizes McCullen as “teaching” that “less restrictive means

analysis might be helpful in the narrow tailoring inquiry.” Maj. Op. at 17. McCullen’s

lesson is more affirmative than that: “[the City] must demonstrate that alternative

measures that burden substantially less speech would fail to achieve [its] interests.”

McCullen, 573 U.S. at 495.

       Instead, the majority does the work the City should have done, by concluding the

“less restrictive means” are “clearly inadequate.” Maj. Op. at 16–17 (quoting Ward, 491

U.S. at 800). But neither the majority, nor any court, is the proper body to perform this

analysis or to reach this conclusion. Rather, to satisfy the requirement of McCullen, a

governmental entity must perform this evaluation in the first instance. Any subsequent

rationale a court may conjure up after the fact relieves the City of its burden and places it

with the court. The City needed to evaluate alternatives so that it could demonstrate these

alternatives failed to achieve its interests; and the record shows no such consideration.

Under McCullen, dealing with a very similar statute, the Supreme Court required the

government to show that alternatives like the ones presented here “failed to achieve [its]

interests.” McCullen, 573 U.S. at 495. Neither the district court nor the majority holds the

City to that required standard.




                                             11
                                              E

       In sum, the evidence the City relies on to show the requisite First Amendment

means-end fit—the testimony of Johnson and Chapman that they did not feel safe on

certain medians and the twenty-eight complaints about individuals in medians—is

inadequate to support the City’s decision to ban sitting or standing on all unpaved

medians and all paved medians narrower than 36 inches throughout the entire city. And

Sandy City has not shown that it attempted to address its safety concerns through other,

less speech-restrictive alternatives. The City has not demonstrated that the Ordinance

does not “burden substantially more speech than is necessary to further the government’s

legitimate interests,” Ward, 491 U.S. at 799, nor has it shown that “alternative measures

that burden substantially less speech would fail to achieve [its] interests,” McCullen, 573

U.S. at 495. The Ordinance fails intermediate scrutiny.

                                              II

       Because I do not think the Ordinance survives intermediate scrutiny, I cannot

merely assume, as the majority does, that the affected medians are traditional public fora.

But I do not think that the City has established as a matter of law that the affected

medians are nonpublic fora.10 I would therefore reverse the district court’s grant of

summary judgment to the City and remand.


       10
          Sandy City argues that “Evans has not provided any evidence that the unsafe
medians at issue here are public forums.” Aplee. Br. at 10. That argument misplaces the
burden. “[W]hen a law infringes on the exercise of First Amendment rights,” as the
Ordinance does, “its proponent,” here, Sandy City, “bears the burden of establishing its
constitutionality.” iMatter Utah v. Njord, 774 F.3d 1258, 1263 (10th Cir. 2014)
(quotation omitted). Thus, the burden was not on Evans to show the affected medians are
                                             12
       We distinguish between traditional public, designated public, and nonpublic fora

by looking at: (1) physical characteristics of the property, including location, see Frisby

v. Schultz, 487 U.S. 474, 480–81 (1988); (2) intended use of the property, see United

States v. Kokinda, 497 U.S. 720, 727 (1990); and (3) actual use of the property, see Ark.

Educ. Telev. Comm’n v. Forbes, 523 U.S 666, 676 (1988). “[F]orum status is a fact-

intensive inquiry,” that “should be focused on the physical characteristics and the

intended and actual use[s] of” the property. Verlo I, 820 F.3d at 1132, 1139.

       As to the physical characteristics of the medians, the record has photos of “nearly

every different type” of affected median. Aplt. Reply at 4. The photos reveal that,

physically, the affected medians vary widely. For example, some contain park benches,

memorial plaques, and signs readable only from close proximity, while others consist

only of a narrow strip of concrete, likely only a few inches in length. Some medians are

landscaped and accessible from crosswalks, while others are not.

       As regards their intended uses, Sandy City claims “the sole purpose of the unsafe

medians is to regulate automobile traffic, divide lanes, and prevent automobiles from

crossing the centerlane in ways that would interrupt traffic flow.” Aplee. Br. at 11. This

may, in fact, be the City’s intended use of the affected medians. But we have

acknowledged that the government’s intended use does not control the forum analysis.

See First Unitarian Church of Salt Lake City v. Salt Lake City Corp., 308 F.3d 1114,



public fora subject to intermediate scrutiny, but on Sandy City to show either that the
medians are nonpublic fora and the Ordinance survives rational basis review, or the
Ordinance survives intermediate scrutiny.
                                             13
1124–26 (10th Cir. 2002) (“We first reject the contention that the City’s express intention

not to create a public forum controls our analysis. The government cannot simply declare

the First Amendment status of property regardless of its nature and its public use.”).

Further, the physical characteristics of some medians undercut the City’s stated intent.

For example, if some medians are park-like and have benches, “memorial trees,” or

“memorial plaques,” those features might indicate that some of the affected medians are

in fact intended for pedestrian use, including sitting or standing. Satawa v. Macomb Cty.

Road Comm’n, 689 F.3d 506, 522 (6th Cir. 2012) (“[T]he record refutes the Board’s

contention that, because Mound Road is a high-volume roadway, the Board does not

want people on the median. If this were so, it would be strange to provide access to the

median via sidewalk, and to allow various groups to erect benches, a gazebo, and plaques

that could only be read while standing on the median.”). The City’s own statement that

the affected medians are “largely accessible only by jaywalking,” Aplee. Br. at 11

(emphasis added), implies that at least some medians are accessible via crosswalk, which

may also indicate that at those medians are intended for standing or sitting. See Satawa,

689 F.3d at 520 (“The median, moreover, invites visitors. It contains park benches and is

accessible by sidewalk.”).

       Finally, regarding their actual uses, the record contains evidence that several

medians have been used for protected speech activities. And the record indicates that

Evans has used medians in Sandy City for speech activities on numerous occasions, both

before and after the City enacted the Ordinance. The record therefore indicates that at

least some of the affected medians have historically been used as public fora.

                                             14
       Because the record contains evidence that could support the conclusion that the

affected medians are public fora, Sandy City has not established as a matter of law that

the affected medians are nonpublic fora.

                                            III

       On the record presented, I would conclude that the Ordinance does not withstand

intermediate scrutiny. Further, Sandy City has not established as a matter of law that the

medians are nonpublic fora. I would reverse the district court’s grant of summary

judgment to the City and remand for further proceedings.

       I respectfully dissent.




                                            15